Case 3:20-cv-08139-SPL Document 11 Filed 06/25/20 Page 1 of 1

In The United States District Court of The State of Arizona
and for the County of Maricopa

Edward Teller CERTIFICATE OF SERVICE
V Plaintiff,
Ss.

. . Case No: 3:20-cv-08139-SPL
United States of America

Defendant,

 

State of Arizona
County of Maricopa ss.

The Affiant, declares under penalty of perjury, that | am fully qualified, pursuant to Rule 4(d), Arizona Rules of Civil
Procedure, to serve process in this cause in or for the State of Arizona and that the foregoing is true and correct.

On 6/15/2020, | received from Smith LC and from Richard R. Thomas the First Amended Complaint, Summons,
Preliminary Order, Consent to Magistrate.

On 6/16/2020, at 10:00 AM, | served the aforementioned documents on: Michael Bailey,United States Attorney, District of
Arizona at United States Attorneys Office - District of AZ, 40 N. Central Avenue, Suite 1800, Phoenix, AZ 85004 in the
manner set below:

By serving true copies upon: Michael Bailey,United States Attorney, District of Arizona, Bertina Cantor - Administrative
Assistant, who stated he/she is authorized to accept service and did accept service on their behalf.

Marriage Status: N/A
Military Status: N/A

Additional Comments:

 

 

Denis Cavar, MC-8487, Affiant
Date: 6/18/2020

Registered in Maricopa

Work Order Number: AZ37544
Client Reference: Teller v. Stamile

Service of Process 90.00
Total: $ 90.00
* AZ37544

 

 

 

ON THE RUN LEGAL SOLUTIONS, LLC. | 2239 N. Hayden Rd. Suite 101 | Scottsdale, AZ 85257 | (480) 874-4956 Page 1
